Citation Nr: 1702538	
Decision Date: 01/30/17    Archive Date: 02/09/17

DOCKET NO.  11-00 105A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to service-connected posttraumatic stress disorder (PTSD), and/or as a qualifying chronic disability, and/or due to chemical exposures.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

E. Kunju, Associate Counsel
INTRODUCTION

The Veteran served honorably in the U.S. Army from August 1986 to January 1992. This case comes to the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran and his wife testified at a hearing before a Decision Review Officer (DRO) at the RO in November 2011.  A transcript of that hearing has been associated with the claims file.

The Board remanded this claim in 2014, 2015, and 2016 for additional development. The case has now been returned to the Board.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system and Virtual VA. Virtual VA contains additional VA treatment records but otherwise contains documents that are irrelevant to the issue on appeal or are duplicative of what is in the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that a remand is necessary in this case to ensure compliance with a prior remand and to obtain a new VA medical opinion.

First, remand is required to obtain compliance with a prior remand. Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance. Stegall v. West, 11 Vet. App. 268, 271 (1998). In the February 2016 remand, the RO was instructed to obtain additional records from Apnea Specialists including any additional sleep studies other than the one in July 2010. In a March 2016 letter to the Veteran, the RO requested that the Veteran submit any additional records from Apnea Specialists.  However, the RO did not comply with the specific instructions to expressly request authorization from the Veteran to obtain these records, to notify the Veteran and his representative of records that cannot be obtained, efforts made to obtain records, and any further action to be taken with respect to the claim. Therefore, the Board requests on remand that the RO take this action and thereafter, provide the Veteran with a detailed letter.

Second, remand is required to secure an adequate VA examination and opinion regarding the Veteran's service connection claim. Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  In March 2014, February 2015, and June 2015, VA examiners provided opinions regarding the Veteran's claim.  The Board finds these opinions inadequate in a few regards.

In the June 2015 addendum medical opinion, the VA examiner did not fully consider the lay statements of the Veteran and his wife. Although the examiner noted that the Veteran and his wife had provided statements that he snored during service, the examiner stated that this was not evidence of in-service onset of sleep apnea.  The examiner did not, however, indicate whether these were beginning signs of the disorder developing.  

Although the June 2015 VA examiner also addressed an indication of ear, nose, and throat issues in the service treatment records (STRs), and the November 2011 letter for the Veteran's private physician, Dr. W.R., the Board requests an addendum opinion. The examiner specifically stated that the Veteran's STRs do not contain evidence of ear, nose, or throat condition. But the examiner did not mention a March 1989 STR where the Veteran was seen for bronchitis, sore throat and nasal congestion. In a November 2009 Gulf War Registry Examination, the Veteran reported exposure to personal pesticide, oil well fires, smoke from tent heaters, smoke from cigarette smoke, diesel and/or other petrochemical fumes, and  burning trash or feces. Additionally, the June 2015 VA examiner found Dr. WR's opinion less probative as the STRs were not reviewed; however, the exposure to chemicals during service is not disputed. Therefore, the Board requests a new opinion. 
Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records, to expressly include Apnea Specialist records from 2009 through 2014.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative. If, after making reasonable efforts, the records cannot be obtained, notify the Veteran and his representative and a) identify the specific records that cannot be obtained; b) briefly explain the efforts made to obtain those records; and c) describe any further action to be taken with respect to the claim.

2. After any additional records are associated with the claims file, obtain an addendum opinion regarding the etiology of his sleep apnea from a VA examiner.  The entire claims file must be made available to and be reviewed by the examiner.  If an examination is deemed necessary, it shall be provided.  An explanation for all opinions expressed must be provided.  


The examiner is requested to provide the following information and opinions:

a) Provide an opinion regarding whether it is at least as likely as not (a 50 percent or greater probability) that sleep apnea had onset in, or is otherwise caused by, active service.

The examiner must address the following:  1) the Veteran's lay statements that he was snoring in Germany during service; 2) the lay statements of the Veteran's wife that he stopped breathing several times in a night; and 3) the 2014 and 2015 VA opinions.  

b) Provide an opinion regarding whether it is at least as likely as not (a 50 percent or greater probability) that sleep apnea is due to chemical exposures and fumes from the Veteran's Gulf War service.
 
The examiner must address the following:  
1) medical opinion by Dr. W.R. in November 2011 that the Veteran's breathing issues are highly consistent with exposure to partially burned hydrocarbons in the atmosphere; 2) the Veteran's complaints of ear, nose, and throat problems at discharge from service on his January 1992 report of medical history; 3) the STR indication of bronchitis, sore throat, and nasal congestion; 4) the 2009 Gulf War examination noting chemical exposures; and 5) the 2014 and 2015 VA opinions.

c) Provide an opinion regarding whether it is at least as likely as not (a 50 percent or greater probability) that sleep apnea is caused or aggravated by the Veteran's service-connected PTSD? 
 
The examiner must address the following:  1) the 2014 and 2015 VA opinions; and 2) the 4 articles listed in the Veteran's December 2016 Informal Hearing Presentation. 

7. Ensure compliance with the directives of this remand.  If a report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

8. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




